DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 09, 202 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Appropriate correction is required.
Drawings
The drawings were received on June 09, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 2013/0026720 A1) in view of Michael F. Ashby “Materials and the Environment, Chapter 15” hereinafter Ashby and Ando (JP 2017059771 A).

With regard to claim 1, Hori teaches a substrate fixing apparatus (1 – Fig. 1A) comprising:
a base plate (30, 31 – Fig. 1A);
an electrostatic adsorption member (10 – Fig. 1A) that adsorbs and retains a substrate ([0002] lines 1-3);
a support member (42 – Fig. 1A) that is disposed on the base plate (30, 31 – Fig. 1A) to support the electrostatic adsorption member (10 – Fig. 1A); and
an adhesive layer (41 – Fig. 1A) that adhesively bonds the electrostatic adsorption member (10 – Fig. 1A) to the base plate (30, 31 – Fig. 1A),
wherein
the support member (42 – Fig. 1A) directly contacts the base plate (30, 31 – Fig. 1A) and the electrostatic adsorption member (10 – Fig. 1A), and
the support member (42 – Fig. 1A) is soda lime glass and the adhesive layer (41 – Fig. 1A) is silicon resin ([0124] lines 2-3).

Ashby teaches Soda-lime glass composition is 13-17% Sodium oxide - NaO (the “soda”), 5-10% Calcium oxide - CaO (the “lime”), and 70-75% Silicon dioxide - SiO2 (the “glass”) with an elastic modulus or Young’s modulus is 68-72 GPa (Michael F. Ashby “Materials and the Environment, Chapter 15, page 536”).
Ando teaches an elastic modulus of the adhesive layer is 8 MPa or less (Machine Translation, page 5, line 40).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify substrate fixing apparatus of Hori, to have an elastic modulus of the support member that is higher than an elastic modulus of the adhesive layer in order to improve electrical conductivity and improve thermal conductivity and since doing so is within the ordinary capability of those skilled in the art.
With regard to claim 2, Hori, Ashby, and Ando teach all the limitations of claim 1, Ashby further teaches the elastic modulus of the support member is 68-72 GPa (Michael F. Ashby “Materials and the Environment, Chapter 15, page 536”) and Ando teaches the elastic modulus of the adhesive layer is 8 MPa or less (Machine Translation, page 5, line 40); therefore the elastic modulus of the support member is ten or more times as high as the elastic modulus of the adhesive layer.
With regard to claim 3, Hori, Ashby, and Ando teach all the limitations of claim 1, and Hori further teaches the electrostatic adsorption member (10 – Fig. 1A) comprises an electrostatic chuck (13, 10 – Fig. 1A).
With regard to claim 4, Hori, Ashby, and Ando teach all the limitations of claim 4, and Hori further teaches the electrostatic adsorption (10 – Fig. 1A) member further comprises a heating portion (12 – Fig. 1A) between the base plate (30, 31 – Fig. 1A) and the electrostatic chuck (13, 10 – Fig. 1A).
With regard to claim 5, Hori, Ashby, and Ando teach all the limitations of claim 1, and Hori further teaches the base plate (30, 31 – Fig. 1A) comprises:
a metal base body (30 – Fig. 1A), and

With regard to claim 6, Hori, Ashby, and Ando teach all the limitations of claim 1, and Hori further teaches difference between thermal conductivity of the support member (42 – Fig. 1A) and thermal conductivity of the adhesive layer (41 – Fig. 1A) is not higher than 2 W/(m·K) ([0124] lines 4-6).
With regard to claim 7, Hori, Ashby, and Ando teach all the limitations of claim 1, and Ashby teaches a coefficient of thermal expansion of the support member is 9.1-9.5 μstrain/°C. Hori, Ashby, and Ando do not expressly teach a coefficient of thermal expansion of the support member is not smaller than 0.1 time and not larger than 10 times as high as a coefficient of thermal expansion of the adhesive layer. 
Hori, Ashby, and Ando teach the support member and the adhesive layer are different materials therefore these materials have different thermal expansion coefficients. It would have been an obvious matter of a known alternative that renders predictable results to select materials with a coefficient of thermal expansion of the support member is not smaller than 0.1 time and not larger than 10 times as high as a coefficient of thermal expansion of the adhesive layer since doing so is within the ordinary capability of those skilled in the art.
With regard to claim 8, Hori, Ashby, and Ando teach all the limitations of claim 1, and Hori further teaches the adhesive layer (41 – Fig. 1A) is provided between the electrostatic adsorption member (10 – Fig. 1A) and the base plate (30, 31 – Fig. 1A) so as to cover the support member (42 – Fig. 1A).
With regard to claim 9, Hori, Ashby, and Ando teach all the limitations of claim 1, and Hori further teaches the support member (42 – Fig. 1A) directly contacts the resin layer (41 – Fig. 1A).
With regard to claim 10, Hori, Ashby, and Ando teach all the limitations of claim 1, and Hori further teaches the support member (42 – Fig. 1A) comprises a plurality of support members (42 – Fig. 1A), and
the plurality of support members (42 – Fig. 1A) are disposed in a point symmetry with respect to a center point of the base plate (30, 31 – Fig. 1A) (see Fig. 1A).
With regard to claim 11, Hori, Ashby, and Ando teach all the limitations of claim 1, and Hori further teaches the support member (42 – Fig. 1A) comprises a plurality of support members (42 – Fig. 1A), and
heights of the plurality of support members (42 – Fig. 1A) are substantially the same ([0014] lines 1-3) (the respective sizes of support members 42 for example, the diameter are easily controlled, then heights of the plurality of support members are substantially the same).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Miura (US 2014/0008880 A1) teaches an electrostatic chuck device (1) according to the invention includes an electrostatic chuck section (2) that has a principal surface as a placement surface on which a plate-shaped sample is placed, and is made to have an internal electrode for electrostatic adsorption built-in, and a cooling plate section (3) that cools the electrostatic chuck section (2), wherein a heating member (5) is bonded to a principal surface on the opposite side to the placement surface of the electrostatic chuck section (2) through a first adhesive material layer (4), and the electrostatic chuck section (2) and the heating member (5) are bonded to and integrated with the cooling plate section (3) through an acrylic adhesive layer (9) having flexibility and insulation properties.
Miura (2014/0042716 A1) teaches an electrostatic chuck device includes an electrostatic chuck section (2), which has a principal surface that is a mounting surface on which a plate-like sample (W) is placed, and has an internal electrode for electrostatic adsorption (13) incorporated in the section, and a temperature adjustment base section (3) which adjusts the temperature of the electrostatic chuck section (2); wherein a part or all of a surface of the temperature adjustment base section (3) is covered by a sheet-like or film-like insulating material (4) wherein the surface faces the side where the electrostatic chuck section is located; a thin plate-like heater element (5) is bonded on the insulating material (4); and the 
Hori (US 2013/0093145 A1) teaches an electrostatic chuck comprises a ceramic dielectric body having an electrode formed on a surface of the ceramic dielectric body; a ceramic substrate supporting the ceramic dielectric body; and a first bonding agent bonding the ceramic dielectric body to the ceramic substrate. The first bonding agent has a first major agent including an organic material, a first amorphous filler including an inorganic material, and a first spherical filler including an inorganic material. The first amorphous filler and the first spherical filler are dispersion-compounded in the first major agent. The first major agent, the first amorphous filler, and the first spherical filler are made of an electrically insulating material. An average diameter of the first spherical filler is greater than a maximum value of a minor axis of all of the first amorphous filler. A thickness of the first bonding agent is equal to or greater than the average diameter of the first spherical filler.
Ito (US 2018/0068883 A1) teaches an electrostatic chuck device which includes: an electrostatic chuck section having one main surface serving as a placing surface on which a plate-shaped sample is placed, and having a built-in internal electrode for electrostatic attraction; a first adhesion layer which contains spacers and a silicone adhesive and in which a layer thickness D is in a range of 3 to 25 μm and a ratio (φS/D) between the layer thickness D and an average particle diameter φS of the spacers is in a range of 0.1 to 1.0; a plurality of heating members bonded to the surface on the side opposite to the placing surface of the electrostatic chuck section in a pattern having a gap with respect to one another by the first adhesion layer; a second adhesion layer which contains a silicone adhesive; and a base section having a function of cooling the electrostatic chuck section.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836